El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Después de presentar el demandante su evidencia eii el juicio, la corte, a instancia del demandado, declaró que no era suficiente para dictar sentencia condenatoria, (non suit) y declaró sin lugar la demanda, siendo uno de los errores ale-gados por el demandante para sostener su apelación en este caso el de baber sido estimada insuficiente su prueba.
En este juicio se-reclama indemnización de perjuicios por-que estando un autocamión {truck) del demandante descar-gando su mercancía en la estación que la compañía de ferro-carriles demandada tiene en el pueblo de Arecibo, y estando sobre los rieles de una de sus vías férreas llegaron de im-proviso unos vagones de la demandada sin gobierno y des-prendidos de una locomotora, por descuido o negligencia de sus empleados, y chocaron contra el autocamión causándole los perjuicios que se reclaman.
No bubo divergencia entre los testigos de la demandante respecto a que el hecho ocurrió en la forma expresada, pero discreparon en cuanto a si el autocamión estaba sobre la vía con el consentimiento de los empleados de la demandada, pues mientras el chauffeur del demandante declaró que era eos-*874tumbre poner allí los camiones, que'nadie puso obstáculo a esto y que los empleados de la demandada autorizaban el ponerlos allí, otro testigo del demandante, el jefe de la esta-ción, Rafael Torres, dijo que no autorizó que pusieran el ve-hículo en aquel sitio, que eso estaba prohibido y que aunque algunos quieren hacer allí la descarga se les llama la aten-ción respecto a que aquél no es sitio de descarga.
La sentencia de sobreseimiento por falta de prueba (non suit) ha de descansar en la carencia de prueba del deman-dante para sostener su demanda, pero en ella no se aquilata la prueba. González v. González, 30 D.P.R. 825. En el caso presente hay alguna prueba de que la demandada permitía que los vehículos que llevan carga a su estación se sitúen en las vías férreas y aunque esto ha sido contradicho por otro testigo del demandante no puede decidirse en una petición de sobreseimiento por' falta de prueba (non suit) el conflicto de tal evidencia, por lo que existe el error alegado y la sen-tencia apelada debe ser revocada para ulteriores procedi-mientos.